Citation Nr: 0016553	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It is noted that the appellant 
failed to appear for a hearing scheduled in June 2000 before 
the undersigned member of the Board.


REMAND

The Board finds that the veteran's claim for an increased 
rating for the service-connected PTSD is well grounded, as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
such disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).

Service connection for PTSD was granted by an August 1996 
rating decision, and a 30 percent rating was assigned.  This 
decision was based on the veteran's service records showing 
that he had combat service in Vietnam, and medical evidence 
diagnosing PTSD, and relating it to his exposure to combat-
related stressors.  The RO increased the veteran's disability 
evaluation for the service-connected PTSD to 50 percent by 
rating decision dated April 1998, which rating has remained 
in effect to the present time.  The veteran currently 
contends that he is entitled to a 100 percent disability 
rating for his PTSD as it has now rendered him unable to 
maintain employment.  

The Board finds that the current severity of the veteran's 
PTSD is unclear.  The Board notes that a statement from Dr. 
Michael K. Nunn, D.O., the veteran's private physician, dated 
April 1999, indicated that he had reviewed the VA's rating 
criteria for a higher evaluation, and noted that the veteran 
did have continuous panic with depression affecting the 
ability to function independently as well as impaired impulse 
control.  Dr. Nunn also indicated that the veteran was 
"substantially disabled" in both his social relationships 
and work performance.  The Board also notes that there is 
evidence of record which indicates that as late as April 
1998, the veteran was employed with a monthly income of 
almost $3,000.

The veteran was last afforded a VA examination in December 
1997.  The VA examiner provided an estimated GAF score of 45 
for "serious" impairment, but did not did not provide a 
specific opinion on the degree of social and industrial 
impairment caused by the veteran's PTSD, to include whether 
it rendered him unemployable.  

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
all health care providers, including VA, 
who may possess additional records, 
including treatment since December 1998, 
pertinent to his claim for an evaluation 
in excess of 50 percent for PTSD.  These 
should also include the treatment records 
of Dr. Nunn.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of his service-connected 
psychiatric disability.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the social worker prior to the 
interview of the veteran.

3.  After the above, the RO should 
arrange for a VA psychiatric examination 
of the veteran by a board certified 
specialist, if available, to determine 
the current severity of his service-
connected PTSD.  The claims files, 
including a copy of this REMAND, must be 
made available to the examiner before the 
examination for proper review of the 
medical history.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
current schedular criteria for rating 
mental disorders whether such symptom is 
a symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide a GAF score 
with an explanation of the significance 
of the score assigned, as well as an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an evaluation in excess of 
50 percent evaluation for service- 
connected PTSD, to include consideration 
of the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 3.321(b)(1) and 
4.7.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. All 
issues properly in appellate status should be returned to the 
Board at the same time. By this REMAND, the Board intimates 
no opinion as to any final outcome warranted. No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




